DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.
Response to Amendment
Applicant amendment filed 08/03/2022 has been entered and is currently under consideration.  Claims 1-17 remain pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (US 2016/0082635 of record) hereinafter Kobayashi in view of Isse (US 2018/0147802 of record).
Regarding claim 1, Kobayashi teaches:
A molding system (molding apparatus 10) comprising:
a mold (lower mold 12 and upper mold 14), the mold comprising a first platen (upper mold 14), a second platen (lower mold 12) and a mold cavity (production cavity 16), the mold cavity formed by at least a mold cavity portion of a first platen and a second platen when the first platen is in contact with the second platen ([0062]);
a sealing device that is configured to seal a space between the first and second platens (sealing members 32, 56); and
a gas remover that is configured to remove a gas from the space between the first and second platens while the space is sealed (pump 66).
Kobayashi does not teach an overflow channel formed within the first platen.
In the same field of endeavor regarding shoe molding, Isse teaches projections and channels surrounding the mold cavity for the purpose of generating a greater amount of pressure between the two mold plates (Fig 2, 6: mold cavity 116, projections 120, 122, space 614 [0008, 0033-0035]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first platen as taught by Kobayashi with the projections and channels as taught by Isse in order to generate a greater amount of pressure between the two mold plates.
Regarding claim 2, Kobayashi in view of Isse teaches the system of claim 1.
Isse further teaches wherein the overflow channel at least partially surrounds the mold cavity portion of the first platen (Fig 2, 6: mold cavity 116, projections 120, 122, space 614 [0008, 0033-0035]).
Regarding claim 3, Kobayashi in view of Isse teaches the system of claim 1.
Isse further teaches wherein the overflow channel is continuous and entirely surrounds surrounding the mold cavity portion of the first platen (Fig 2, 6: mold cavity 116, projections 120, 122, space 614 [0008, 0033-0035]).
Regarding claim 9, Kobayashi in view of Isse teaches the system of claim 2.
Isse further teaches an opening extending between a perimeter of the mold cavity and the overflow channel when the first platen is in contact with the second platen, wherein the perimeter alternates between portions where the opening exists, and portions where the opening does not exist (each of the channels is an opening, and Isse teaches two or more projections, which implicitly requires multiple channels; [0035]).
Regarding claim 10, Kobayashi in view of Isse teaches the system of claim 1.
Kobayashi further teaches wherein the sealing device comprises a gasket protruding inwardly from a wall of the first or second platen (Fig 3: gasket 56).
Regarding claim 11, Kobayashi in view of Isse teaches the system of claim 10.
Kobayashi further teaches wherein the gasket encircles an inner perimeter of the wall of the first or second platen (Fig 3: sealing member 56).
Regarding claim 12, Kobayashi in view of Isse teaches the system of claim 1.
Kobayashi further teaches wherein the sealing device comprises a gasket protruding outwardly from a wall of the first or second platen (Fig 3: sealing member 56).
Regarding claim 13, Kobayashi in view of Isse teaches the system of claim 12.
Kobayashi further teaches wherein the gasket encircles an outer perimeter of the wall of the first or second platen (Fig 3: sealing member 56).
Regarding claim 14, Kobayashi in view of Isse teaches the system of claim 1.
Kobayashi further teaches wherein the sealing device comprises a frame that is coupled to at least two gasket rings (Fig 3: sealing members 56, 32).
Claim 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Isse as applied to claim 3 above, and further in view of Allen (US 4277435 of record).
Regarding claim 4, Kobayashi in view of Isse teaches the system of claim 3.
Kobayashi further teaches an injection channel formed in the first platen (runner 72).
Kobayashi in view of Isse does not teach a tunneling injection channel formed in the first platen and having a first end and a second end, the first end opening on one side of the continuous overflow channel, the second end opening in the mold cavity portion.
In the same field of endeavor regarding injection molding, Allen teaches a tunneling injection channel (tunnel gate 35) formed in a platen and having a first end and a second end (Fig 3), the first end opening on one side of an overflow channel (Fig 3), the second end opening in a mold cavity portion in order to prevent splitting of the product (Fig 3; Col 2, ln 38-43; abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the first platen as taught by Kobayashi in view of Isse with the tunnel gate as taught by Allen in order to prevent splitting of the product.
Regarding claim 5, Kobayashi in view of Isse and Allen teaches the system of claim 4.
Isse teaches the continuous overflow channel.
Allen further teaches the tunneling injection channel extending completely underneath of, and without interrupting, an overflow channel (Fig 3).
Regarding claim 6, Kobayashi in view of Isse and Allen teaches the system of claim 4.
Allen further teaches the tunneling injection channel comprising a conical portion tapering from the first end toward the second end (Fig 3).
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Isse and Allen as applied to claim 4 and 6 above, and further in view of Kaneko et al. (JP2005262494 of record with reference to examiner provided translation) hereinafter Kaneko.
Regarding claim 7, Kobayashi in view of Isse and Allen teaches the system of claim 6.
Allen further teaches wherein the conical portion is a first conical portion.
Kobayashi in view of Isse and Allen does not teach the tunneling injection channel further comprising a second conical portion tapering from the second end toward the first end.
In the same field of endeavor regarding injection molding, Kaneko teaches a tunneling injection channel comprising a second conical portion tapering from a second end toward a first end for the purpose of easier part removal (Fig 4: runner 2c, sprue 3a; abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tunneling injection channel as taught by Kobayashi in view of Isse and Allen with the conical second portion as taught by Kaneko in order to allow easier part removal.
Regarding claim 8, Kobayashi in view of Isse and Allen teaches the system of claim 4.
Kobayashi in view of Isse and Allen does not teach the tunneling injection channel comprising a conical portion tapering from the second end toward the first end.
Kaneko teaches a tunneling injection channel comprising a second conical portion tapering from a second end toward a first end for the purpose of easier part removal (Fig 4: runner 2c, sprue 3a; abstract).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tunneling injection channel as taught by Kobayashi in view of Isse and Allen with the conical second portion as taught by Kaneko in order to allow easier part removal.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Isse as applied to claim 14 above, and further in view of Sakai et al. (US 5395226 of record) hereinafter Sakai.
Regarding claim 15, Kobayashi in view of Isse teaches the system of claim 14.
Kobayashi in view of Isse does not teach wherein the at least two gasket rings comprise silicon.
Kobayashi in view of Isse is silent as to the material comprising the at least two gasket rings.
Therefore one of ordinary skill in the art would be motivated to look to other references for the material to use in construction of the at least two gasket rings.
In the same field of endeavor regarding injection molding, Sakai teaches mold gaskets made of silicon (Col 1, ln 17-19).
It would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to try silicon as a suitable material as taught by Sakai for the at least two gasket rings as taught by Kobayashi in view of Isse.
Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Isse as applied to claim 1 above, and further in view of Fitzpatrick (US 2016/0158981 of record).
Regarding claim 16, Kobayashi in view of Isse teaches the system of claim 1.
Kobayashi further teaches an injection channel in the mold (Fig 1, runner 72).
Kobayashi in view of Isse does not teach wherein at least one of the first platen and the second platen comprises a selective blocking element configured to selectively block an injection channel in the mold.
In the same field of endeavor regarding injection molding, Fitzpatrick teaches a screw tip 102 that is operable to shut off or close a nozzle 108 that fits into a mold for the purpose of controlling the flow of melt into the mold ([0031-0036]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the injection channel as taught by Kobayashi in view of Isse to include the screw tip and nozzle as taught by Fitzpatrick in order to control the flow of melt into the mold.
Regarding claim 17, Kobayashi in view of Isse teaches the system of claim 16.
Fitzpatrick further teaches wherein the selective blocking element is mechanically actuated (0008).
Response to Arguments
Applicant's arguments filed 08/03/2022 have been fully considered but they are not persuasive.
Applicant argues that Isse does not teach an overflow channel formed in the first platen.  Applicant argues that the projections result in the formation of a tight seal and a lack of egress for the moldable compound, effectively trapping the moldable compound.  However, Isse reictes that “projection 122 acts as another obstacle to any overflow of moldable compound that may occur during molding” ([0067]).  Therefore the channel formed between projections 120 and 122 clearly falls under the scope of an overflow channel under broadest reasonable interpretation.  Whether or not moldable material can escape from the channel formed by projections 120, 122 to the outside of the mold is inconsequential to the fact that Isse explicitly states that material overflows into the channel formed by projections 120, 122, i.e., an overflow channel.
For at least the above reasons, the application is not in condition for allowance.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


                                                                                                                                                                                                /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743